Copies xed
Chambers of Vincent L. Briccetti d\ooe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case 7:19-cv-0 sakoee ZYARSIL Filed 08/22/24 Page ¢ lofi
a ee aa acne es

 

 

---X
DITECH FINANCIAL LLC,
Plaintiff,
ORDER
Vv. : TT
LARRY C, PIROZZI, 19 CV 7326 (VB)
Defendant. :
eee et et et ee x.

On December 10, 2020, the Court issued an Order extending plaintiff’s deadline to file a
motion for summary judgment to February 12, 2021. Pursuant to that Order, defendant, who is
proceeding pro se, was to respond to any motion for summary judgment by March 15, 2021.

Plaintiff filed its motion for summary judgment on February 11, 2021. To date, defendant
has not responded to plaintiff’s motion.

Accordingly, it is HEREBY ORDERED that defendant’s deadline to oppose plaintiff's
motion for summary judgment is sua sponte extended to April 21, 2021. Any reply by plaintiff
shall be filed by May 5, 2021.

No further extensions of defendant’s deadline to oppose plaintiff’s motion shall be
granted. Should defendant fail to oppose plaintiff’s motion for summary judgment by April 21,
2021, the Court will deem the motion fully submitted and unopposed, and will decide it in due
course.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962),

Chambers will mail a copy of this Order to defendant at the address on the docket, and
will email a copy to defendant at the email address defendant has provided to the Court.

Dated: March 22, 2021
White Plains, NY
SO ORDERED:

Yun

Vincent L. Briccetti
United States District Judge

 

 
